Citation Nr: 1544639	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-38 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from August 2005 to November 2006, with prior and subsequent service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The matter was last before the Board in January 2012.  The Board remanded the above-captioned claim, as well as a claim for service connection for a low back strain, for further development.  In accordance with the remand directives, the RO obtained additional records and information about the dates and character of the Veteran's service, and scheduled VA examinations.  There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In a June 2013 rating decision, the RO granted service connection for a low back strain.  This claim is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Since issuance of the June 2013 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in June 2013, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.




FINDING OF FACT

Sleep apnea is related to the service-connected depression.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea are met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claim for service connection for sleep apnea, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted where the following is established: (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of sleep apnea, documented, for example, on VA examination in February 2012.  

On VA examination in October 2007, the examiner diagnosed bronchial asthma and obstructive sleep apnea.  A nexus opinion was not provided.

In January 2012, the Board remanded the claim in order to obtain information concerning the dates and character of the Veteran's service, any additional service treatment records or personnel records, and a VA medical opinion.

On VA examination in February 2012, the examiner noted the Veteran's report that prior to military service, he had no problems with sleep.  The Veteran reported that while in Iraq, he had poor sleep patterns and non-restful sleep.  Following discharge, he was diagnosed with sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not related to military service due to the fact that he currently has only a mild amount of snoring and mild sleep apnea, and his snoring did not change pre-deployment to post-deployment.  She opined, however, that his sleep apnea is more likely than not related to symptoms of his psychiatric disorder (nightmares), and noted that he is on psychiatric medication to encourage sleep.
In April 2014, the RO granted service connection for depression.  VBMS Entry April 21, 2014.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for sleep apnea on a secondary basis.

There is no evidence to the contrary of the February 2012 opinion, and the Board finds the opinion adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  As there is a current disability and competent and probative medical evidence that the sleep apnea was caused by a service-connected disability, service connection for sleep apnea is warranted. 

The February 2012 examiner attributed the Veteran's sleep apnea to posttraumatic stress disorder (PTSD), rather than depression specifically.  Upon the later results of a formal psychiatric assessment conducted by a psychologist in March 2014, the RO awarded service connection for depression rather than PTSD based on the diagnostic findings of the psychologist.  The misclassification of the Veteran's psychiatric disorder by the February 2012 examiner, a general physician, does not alter the outcome of this claim.  The February 2012 examiner conducted no psychiatric testing, and appears to have relied solely on the Veteran's own report of his psychiatric diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Moreover, the March 2014 VA psychologist included sleep disturbances as a symptom of the service-connected depression.  Virtual VA Entry March 27, 2014, p. 4/5.  In resolving all reasonable doubt in the Veteran's favor, secondary service connection for sleep apnea is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Board expresses no opinion regarding the severity of the sleep apnea.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for sleep apnea as secondary to service-connected depression is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


